In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-18-00326-CV
         ___________________________

IN RE COOK CHILDREN'S MEDICAL CENTER, Relator




                 Original Proceeding
           Trial Court No. 017-303367-18


         Before Meier, Kerr, and Birdwell, JJ.
         Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and request

for expedited relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and request for expedited relief are denied.

                                                      Per Curiam

Delivered: October 19, 2018




                                           2